Exhibit 10.21

 

AMENDMENT NUMBER 1

TO

INDUSTRIAL REAL ESTATE LEASE

 

This Amendment Number 1 to Industrial Real Estate Lease (“Amendment”) is entered
into effective as of July 29, 2005 by and between BMG2 Enterprises, a California
general partnership (“Landlord”) and Modtech Holdings, Inc., a Delaware
corporation (“Tenant”) with reference to the following:

 

A. Landlord entered into an Industrial Real Estate Lease with Tenant’s
predecessor, Modtech, Inc., a California corporation, date January 2, 1990 (the
“Original Lease”) for approximately 30 acres in Lathrop, California as described
in Exhibit A to the Original Lease (the “Property” as hereinafter further
defined).

 

B. Boise Buildings Solutions Distribution, L.L.C., a Delaware limited liability
company (“Boise”) desires to sublease the Property from Tenant pursuant to a
sublease dated the date hereof (the “Sublease”).

 

C. In connection with the execution of the Sublease, Landlord and Tenant wish to
amend the Original Lease in accordance with this Amendment.

 

In consideration of the foregoing, the parties agree as follows:

 

1. Amendment of Original Lease. The Original Lease is amended as follows:

 

Section 1.0.1. Date of Lease shall remain January 2, 1990.

 

Section 1.02. Landlord (include legal entity) shall remain BMG2 Enterprises, a
California general partnership.

 

Section 1.03. Tenant (include legal entity) is amended to state that the tenant
is Modtech Holdings, Inc., a Delaware corporation. The Address of Tenant in
Section 1.03 shall be amended to read “2830 Barrett Avenue Perris, CA 92751.”

 

Section 1.04. Property (include street address, approximate square footage and
description) shall be amended in its entirety to read as set forth in Exhibit A
to this Amendment. Exhibit A to the Original Lease is deleted in its entirety.

 

Section 1.05. Lease Term is amended in its entirety to read as follows: The term
of this Lease shall begin on January 1, 1990 and terminate on December 31, 2019.

 

Section 1.06. Permitted Uses (see Article Five) is amended in its entirety to
read as follows:

 

“The Property may be used for the fabrication, warehousing, storage (including
outside storage) and distribution of modular buildings, lumber and building
materials, and related office use. Tenant shall be responsible for obtaining all
required permits and approvals for such uses.”



--------------------------------------------------------------------------------

Section 1.12. Rent and Other Charges Payable by Tenant Paragraph (a) BASE RENT
shall be amended in its entirety to read as follows: As of June 1, 2005, the
base rent is $29,557, per month for the first seven months, as provided in
Section 3.01, and shall be adjusted on the first day of each January thereafter
as provided in Section 3.02.

 

Section 1.14. Riders is amended in its entirety to state “The following Riders
are attached and made a part of this Lease: Exhibit A to Amendment Number 1 –
Legal Description of Property.

 

Section 4.02. (c) Joint Assessment is amended by adding the following at the end
of the existing section:

 

“If any portion of the real property owned by Landlord of which the Property is
a part is sold, Landlord shall use commercially reasonable efforts to have the
Property thereafter separately assessed and the real property tax bill sent
directly to Tenant, or at Tenant’s direction, its subtenant, and thereafter the
real property taxes on the Property will be paid in accordance with Section
4.02(a) hereof.”

 

Section 5.05. Indemnity is amended by adding at the end the following sentence:

 

“In the event Tenant subleases the Property, the sublessee shall indemnify
Landlord in accordance with this Section with the term “sublessee” substituted
for the term “Tenant” in this Section. The obligations of the sublessee to
indemnify Landlord shall be in addition to, and not in lieu of, Tenant’s
obligations under this Section.

 

Section 6.05. Alterations, Additions and Improvements is amended as follows:
Paragraph (a) is redesignated (a)(i) and a new paragraph (a)(ii) is added which
states as follows:

 

“Notwithstanding the provisions of Section 6.05(a)(i), the improvements to be
made by Tenant’s approved subtenant, Boise, listed in Exhibit B hereto are
approved by Landlord, subject to the terms and conditions set forth in Exhibit
B. Boise shall have the right to make non-structural alterations, improvements
and installations to the Property as it deems expedient or necessary without
Landlord’s prior written approval where such improvements do not exceed $75,000
in cost cumulatively over the Lease Term regardless of whether the improvements
are visible from the outside of any building on the Property.

 

Section 6.06. Condition Upon Termination is amended as follows: The current
paragraph is designated (a) and a new paragraph (b) is added which states as
follows:

 

“Notwithstanding the provisions of Section 6.06(a), Boise may remove any of its
trade fixtures or personal property from the Property at any time. Boise may not
remove, and Landlord may not require Boise to remove, any alterations,
improvements, and installations

 

2



--------------------------------------------------------------------------------

made by Boise pursuant to Exhibit B hereto. The removal of any other
improvements made by Boise shall be governed by the provisions of Section
6.06(a). Tenant’s sublease with Boise shall provide that any damage caused by
removal of any property or improvements by Boise shall be repaired by Boise.”

 

Section 9.01. Landlord’s Consent Required and Section 9.05 Landlord’s Consent
are both amended by adding the following at the end of each section:

 

“Landlord consents to the subleasing of the Property by Tenant to Boise pursuant
to the terms of that Sublease between Tenant and Boise, dated the date hereof.
The Sublease shall provide that Boise shall indemnify Landlord in accordance
with the provisions of Section 5.05 with the term “Boise” substituted in place
of “Tenant” in such section.

 

Section 9.02. Tenant Affiliate is amended by adding at the end the following
sentence:

 

“In the case of Boise, the term “Tenant Affiliate” shall include Boise’s
affiliates, subsidiaries and parent entities.”

 

A new Article Fifteen: Additional Terms is added. Article Fifteen shall read as
follows:

 

“Section 15.01. Right to Use Access Road. Tenant shall have a nonexclusive right
to use in common with others the access road presently located on the parcel
adjacent to the Property (the “Adjacent Property”)and further described in
Exhibit C hereto (the “Access Road”). Landlord represents and warrants that, as
of the date of this Amendment, it is the current fee owner of the Adjacent
Property and has the authority to grant Tenant the right to use the Access Road
as provided in this section. A Memorandum of Lease in the form of Exhibit D
hereto shall be recorded by the parties concurrently with the execution of this
Amendment.

 

Tenant may use the Access Road only for vehicular ingress and egress to the
Property by Tenant, its employees, customers suppliers, representatives,
contractors and invitees (collectively “Tenant’s Parties”). Only ingress and
egress that is related or incidental to Tenant’s use of the Property as allowed
under this Lease shall be permitted. Vehicles that exceed the weight capacity of
the Access Road shall not be permitted on the Access Road. Tenant shall be
responsible for all damage caused to the Access Road by Tenant or Tenant’s
Parties.

 

Subject to Tenant’s obligation to pay Landlord for the cost to repair any damage
cause by Tenant or Tenant’s Parties, Landlord shall maintain the Access Road in
its current condition, reasonable wear and tear excepted. Landlord shall keep
the Access Road open at all times, subject to temporary closures of portions of
the Access Road that may be reasonably necessary for maintenance or repairs.
Landlord shall give Tenant prior notice of any temporary closure of portions of
the Access Road for the purpose of repairs and shall take all reasonable steps
to ensure that such closures will not prevent Tenant’s ingress and egress to the
Property.

 

Landlord may not relocate the Access Road (or any of the utility lines located
on and servicing the Property) during the term of this Lease without providing
Tenant alternate access and utility service that is reasonably comparable to
that provided by the Access Road and the existing utility lines.

 

3



--------------------------------------------------------------------------------

Notwithstanding any of the foregoing provisions of this Section 15.01, if Tenant
subleases the Property to Boise, Boise, in addition to Tenant, shall become
responsible for maintaining the Access Road in good condition and repair,
reasonable wear and tear excepted. If Boise’s intended use of the Access Road
will exceed its weight capacity, prior to exceeding such capacity, Boise, or
Tenant, shall upgrade the Access Road to meet Boise’s intended use and needs at
Boise’s (or Tenant’s) sole cost and expense. Until such time as Landlord or
other tenants of Landlord begin using the Access Road, Boise, or Tenant, shall
maintain the same at its sole cost and expense without any right of contribution
from Landlord or any other tenant. If Landlord or other tenants begin using the
Access Road, Boise, or Tenant, shall continue to remain liable for the
maintenance and repair of the Access Road, but the cost thereof shall be
allocated in an equitable manner among the parties using the same.

 

Section 15.02. Water Line Access. Landlord grants to Tenant the right to
install, inspect, operate, maintain, alter, repair, replace and remove a
standard size fire protection water line from the city street adjacent to the
Property to the structures presently located on the Property for the purpose of
servicing a fire sprinkler system on the Property. If Tenant elects to install
the water line, it shall be installed below ground within a 10 foot wide strip
adjacent to the Access Road. The area along the Access Road and from the Access
Road to the end of the water line is further delineated in Exhibit C hereto.
Tenant’s right to utilize the water tank described in Section 15.03 below will
terminate upon completion of the water line, but Tenant is not obligated to
install such line.

 

Tenant shall be responsible for obtaining all necessary governmental approval
for the installation of the water line and shall be responsible for all costs
related to its installation, operation, maintenance, alteration, repair,
replacement and removal. Tenant shall construct the water line in accordance
with applicable codes, regulations and permits in a good and workmanlike manner
free from defects. Tenant shall be responsible and indemnify Landlord for any
damage to the Property, the Access Road or other improvements that may result
from any of the foregoing activities and from any damages caused by water line
leaks or breakage.

 

Section 15.03. Water Tank Until such time as the water line is installed and
operational, Tenant shall have the right to continue to use the water tank
located adjacent to the Property for fire protection purposes. Such use is
currently exclusive and shall remain so, except that Landlord may allow future
tenants on Landlord’s properties adjacent to the Property to use the water tank
on a pro rata basis, provided that such use is allowed under applicable fire
codes and regulations. Landlord shall allow Tenant reasonable and necessary
access to the water tank in order to test and maintain adequate water levels,
connecting pipes, pumping machinery and all other aspects of the current fire
protection system that services the Property.

 

Section 15.04. Signage If Tenant subleases the Property to Boise, subject to
Boise obtaining all required governmental approvals, Boise shall have the right
to place or paint one or more signs on the Property including directional and
safety signs to adequately direct visitors, guests and the like on the Property
so long as such signs are not readily readable from Harlan Road. Such signage,
at Boise’s option, shall include one free standing sign at the Harlan Road

 

4



--------------------------------------------------------------------------------

entrance to the Property. Such free standing sign will be located on the north
side of the Access Road on the Landlord’s adjacent property and as close to
Harlan Road and the Access Road as possible, subject to applicable setback
requirements. If the Access Road is moved in the future, the free standing sign
will also be moved so that at all times it will adjacent to the Access Road and
Harlan Road as set forth in the preceding sentence. The approximate size, shape
and look of the free standing sign are set forth in Exhibit E hereto. Boise’s
signage shall be installed and maintained at Boise’s expense and upon
termination of Boise’s Sublease, at Landlord’s request, Boise (or Tenant) shall
remove such signage at no cost or expense to Landlord. Tenant shall remove all
existing signage on the Property within 90 days after the date hereof.”

 

2. Confirmation of Remaining Terms. Except as expressly set forth above, all
preprinted terms and provisions of the Original Lease shall remain unmodified
and in full force and effect. A copy of the Original Lease, together with the
revised Exhibits thereto is attached hereto and made a part hereof. This
Amendment, together with the Original Lease, as amended, constitute the lease
agreement between Landlord and Tenant of the Property as of the date hereof.

 

3. Effective Date of Amendment. This Amendment shall be effective upon the date
hereof, but in the event Boise exercises its right to terminate the Sublease
prior to the commencement of the term of occupancy thereunder, only the
amendments to Sections 1.01 through 1.05 and the addition of Section 15.01 and
Section 15.03 shall remain effective. All other amendments made to the Original
Lease pursuant to this Amendment shall be null and void.

 

4. Counterparts. This Amendment may be executed through the use of multiple
counterpart signature pages all of which signature pages when attached to one or
more counterparts of this Amendment shall constitute a fully executed agreement,
notwithstanding the fact that all parties may not have signed the same signature
page. All such fully executed counterparts of this Amendment shall constitute a
single agreement. This Amendment shall be considered effective when a signature
page is signed by each party and delivered to the other parties; provided, that
a facsimile signature shall be considered due execution and shall be binding on
the signatory thereto with the same force and effect as if the signature were an
original and not a facsimile signature.

 

“Landlord”

BMG2 Enterprises

By:

 

/s/Evan Gruber

   

Evan Gruber, general partner

“Tenant”

Modtech Holdings, Inc.

By:

 

/s/James W. Gasper

   

James W. Gasper

 

5



--------------------------------------------------------------------------------

Exhibit A to Amendment Number 1

 

Property



--------------------------------------------------------------------------------

LOGO [g50265stp007.jpg]

 

* SHADED PROPERTY IS LEASED PROPERTY.

    REMAINING PORTION IS LANDLORDS OTHER PROPERTY.



--------------------------------------------------------------------------------

Exhibit B to Amendment Number 1

 

List of Intended Improvements by Tenant’s Approved Subtenant, Boise

 

Boise shall have the right, but not the obligation, to make certain improvements
to the Property as follows:

 

1. Installation of up to two rail spurs entering the Property from the east and
associated unloading areas, including a boxcar unloading platform and ramp
(collectively a “Rail Line”). The location, size and other material attributes
of the Rail Line shall be substantially the same as reflected on the attached
preliminary plans and drawings set forth in Schedule 1.

 

  2. Installation of exterior siding and access doors on the existing main
warehouse building.

 

  3. Installation of 10-12” water line as described in Section 15.02 of the
foregoing Amendment.

 

  4. Installation of new sanitary sewer line adjacent to the water line
described in Section 15.02 of the foregoing Amendment.

 

  5. Installation of additional exterior pavement and associated storm drainage
alterations, if any.

 

In addition to the above items, Boise may also remodel the existing office
building to suit its purposes, make various repairs to the existing pavement,
and install yard lighting, bollard protection for existing fire hydrants, new
fencing/gates, security systems, and new landscaping.

 

All improvements made by Boise shall be in accordance with applicable codes and
regulations and shall be substantially similar in quality to similar
improvements made by Boise to its other leased facilities as represented by the
property located at 7145 Arlington Ave., Riverside, California 92503.



--------------------------------------------------------------------------------

LOGO [g50265stp009.jpg]    

CONCEPTUAL LAYOUT OF RAIL SPURS

NTS

      



--------------------------------------------------------------------------------

Exhibit C to Amendment Number 1

 

Access Road & Water Line Location



--------------------------------------------------------------------------------

LOGO [g50265stp011.jpg]    

*  SHADED PROPERTY IS LEASED PROPERTY.

             REMAINING PORTION IS LANDLORDS OTHER PROPERTY.     



--------------------------------------------------------------------------------

Exhibit D to Amendment Number 1

 

RECORDING REQUESTED BY

BMG2 Enterprises

 

WHEN RECORDED MAIL TO:

 

BMG2 Enterprises

C/O John W. Kittelson, Esq.

Allen Matkins Leck Gamble & Mallory LLP

1900 Main Street, 5th Floor

Irvine, CA 92614-7321

 

MEMORANDUM OF LEASE

 

This Memorandum of Lease is made July     , 2005 between BMG2 Enterprises, a
California general partnership (“Landlord”), and Modtech Holdings, Inc., a
Delaware corporation (“Tenant”), who agree as follows:

 

This Memorandum of Lease is made with reference to that certain unrecorded
Industrial Real Estate Lease between Landlord and Tenant, dated January 2, 1990,
as amended pursuant to Amendment Number 1 thereto between Landlord and Tenant,
dated the date hereof (the “Lease”).

 

Landlord leases to Tenant for a term commencing January 1, 1990 and ending
December 31, 2019 the real property described in Exhibit A hereto and the
improvements thereon on the terms and conditions set forth in the Lease all of
which are made hereof as though fully set forth herein.

 

In the event of any inconsistencies between the terms of this instrument and
those of the Lease, the terms of the Lease shall prevail.

 

The parties have executed this Memorandum of Lease as of the date first above
written.

 

“Landlord” BMG2 Enterprises By:  

 

--------------------------------------------------------------------------------

    Evan Gruber, general partner     “Tenant”     Modtech Holdings, Inc.     By:
 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

 

STATE OF CALIFORNIA)

COUNTY OF RIVERSIDE)

 

On                     , before me, the undersigned notary public, personally
appeared                                                              ,
personally know to me (or proved to me on the basis of satisfactory evidence) to
be the person whose name is subscribed to the within instrument and acknowledged
to me that he executed the same in his authorized capacity, and that by his
signature on the instrument the person, or the entity upon behalf of which the
person acted, executed the instrument.

 

WITNESS my hand and official seal.

 

   

 

--------------------------------------------------------------------------------

                                Signature    

 

My commission expires:                                              

 

ACKNOWLEDGEMENT

 

STATE OF CALIFORNIA)

COUNTY OF RIVERSIDE)

 

On                     , before me, the undersigned notary public, personally
appeared                                                              ,
personally know to me (or proved to me on the basis of satisfactory evidence) to
be the person whose name is subscribed to the within instrument and acknowledged
to me that he executed the same in his authorized capacity, and that by his
signature on the instrument the person, or the entity upon behalf of which the
person acted, executed the instrument.

 

WITNESS my hand and official seal.

 

    

 

--------------------------------------------------------------------------------

                                  Signature     

 

My commission expires:                                              

 

 



--------------------------------------------------------------------------------

Exhibit E to Amendment Number 1

 

LOGO [g50265boise.jpg]   

 

 

Location HBC0102 - BUILDING SOLUTIONS, DISTRIBUTION

8301 CAPITOL DR.

GREENSBORO, NC

   LOGO [g50265health.jpg]       08 07 02, JC/MG/JC
E2-000006-R9      

 

LOGO [g50265stp141.jpg]   LOGO [g50265stp142.jpg] Existing   Proposed Signage  
  P-1 Non-illuminated freestanding sign panel

 

                         LOGO [g50265stp143.jpg]